Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 19 and 20 in the reply filed on 7/28/21 is acknowledged.
Claims 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 and 8/6/21 were filed after the mailing date of the present application on 6/16/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,063,037. Although the claims at issue are not identical, they are not patentably distinct from each other because a base structure in present claims 1, 19 would read as “a base control logic structure” in claim 1 of U.S. Patent No. 11,063,037.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claims 1-5, 8-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 5,561,622).
Bertin et al. disclose a device (120, Fig. 6, when viewing upside down) comprising: a base structure (L) comprising control logic devices; a stack structure (M) overlying the base structure and comprising additional control logic devices configured for different operations than the control logic devices of the base structure; and interconnect structures electrically coupling the control logic devices of the base structure and the additional control logic devices of the stack structure to additional devices within the stack structure as recited in claim 1 .
Regarding claim 2, Berth et al. also disclose the device of claim 1, wherein the stack structure comprises: a control logic level (middle L level, see also paragraph 3, line 10-14) comprising at least some of the additional control logic devices; and a memory array level comprising memory elements (M), the memory elements electrically coupled to the at least some of the additional control logic devices of the control logic level and the control logic devices of the base structure by way of at least some of the interconnect structures.
Regarding claims 3-4 Berth et al. do not specifically show the structure of the memory array, but the access device electrically coupled to the memory elements and the interconnect structures are well known in the memory art. 
Regarding claims 5, 8-11, Berth et al. do not specifically show the structure of the control logic devices in the control logic but implied “each chip 14&14’ in the stack has two substantially parallel planar main surfaces and an edge surface with at least one planar main surface of each chip being coupled to a planar main surface of an adjacent chip in the stack 12” (Fig. 1, para. 3).  Control logic devices in the control logic level much be arranged by horizontally neighboring transistors.  Berth et al. also teach the control logic devices of the control logic level and the additional control logic devices of 
Berth et al. teaching as explained above would also teach all limitations in claim 19.
Allowable Subject Matter
Claims 6-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose device of claim 2, further comprising: an additional control logic level overlying the control logic level and the memory array level, the additional control logic level comprising at least some other of the additional control logic devices; and an additional memory array level comprising additional memory elements, the additional memory elements electrically coupled to the at least some other of the additional control logic devices of the control logic level and the control logic devices of the base structure by way of at least some other of the interconnect structures as recited in claim 6.
Claim 7 is therefore allowable because of its dependency on claim 6.
The prior art of record fails to disclose the memory device of claim 19, wherein the additional control logic circuitry of each of the multiple decks is functionally different than the control logic circuitry of the base structure, the additional control logic circuitry comprising horizontally neighboring thin film transistors in electrical communication with one another as recited in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.